UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K/A (AMENDMENT NO. 1 TO THE FORM 10-K) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 001-34525 (Commission File Number) CAMAC ENERGY INC. (Exact name of registrant as specified in its charter) ————— Delaware 30-0349798 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 1330 Post Oak Blvd., Suite 2250, Houston, TX 77056 (Address of Principal Executive Office) (Zip Code) (713) 797-2940 (Registrant’s telephone number, including area code) ————— Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.001 par value Securities registered pursuant to Section 12(g) of the Act: None ————— Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Smaller reporting company o Accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter (June 30, 2011) was approximately $84,805,329 based on a share price of $1.33. All executive officers and directors of the registrant have been deemed, solely for the purpose of the forgoing calculation, to be “affiliates” of the registrant. As of April 9, 2013, there were 156,224,287 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE On March 15, 2012, CAMAC Energy Inc. filed its Annual Report on Form 10-K for the year ended December 31, 2011 (the “Original Report”) with the Securities and Exchange Commission. In response to comments from the staff of the Securities and Exchange Commission, we are filing this Amendment No. 1 (the “Amendment”) to the Original Report. This Amendment is being filed to revise the organizational chart and relevant paragraphs to provide further clarification of the full and shortened names of each entity, to revise the presentation of our crude oil reserves to correct and properly label the disclosed amounts related to the standardized measure of discounted future net cash flows for proved reserves, to revise the environmental and governmental regulation disclosure to include a statement of material effect and to revise the estimated net proved crude oil reserves within the supplemental data on oil and gas exploration and producing activities (unaudited), to comply with FASB ASC paragraph 932-235-50-5 by providing an explanation for the revision to estimated reserves at December 31, 2011 from December 31, 2010. The following sections have been amended from the Original Report as a result of the revisions described above: ● Part I - Item 1. Description of Business; ● Part II – Item 8. Financial Statements and Supplemental Data; and ● Part IV – Item 15. Exhibits, Financial Statements and Schedules. This Amendment is being filed in accordance with Rule 12b-15 and includes the full text of each Item affected; however, we have included only the relevant portions of Item 8 and Item 15, as the revised portions only include the supplemental data, which are unaudited. This Amendment does not reflect facts or events that may have occurred subsequent to the filing date of the Original Report, and does not modify or update in any way any other disclosures made in the Original Report. Accordingly, this Amendment should be read in conjunction with the OriginalReport and any other filings we made with the Securities and Exchange Commission subsequent to the filing of theOriginal Report. As used in this Amendment, the terms “we,” “us,” “our,” ” Company,” and “our Company” refer to CAMAC Energy Inc. (“CAMAC”), formerly Pacific Asia Petroleum, Inc. (“PAP”), a Delaware corporation, and its present and former subsidiaries. 2 TABLE OF CONTENTS PART I Item 1. Description of Business 4 PART II Item 8. Financial Statements and Supplemental Data 16 PART IV Item 15. Exhibits, Financial Statements and Schedules 16 Signatures 17 3 PART I ITEM 1. DESCRIPTION OF BUSINESS General Throughout this Annual Report on Form 10-K, the terms “we,” “us,” “our,” “ Company,” and “our Company” refer to CAMAC Energy Inc. (“CAMAC”), formerly Pacific Asia Petroleum, Inc. (“PAP”), a Delaware corporation, and its present and former subsidiaries, including Pacific Asia Petroleum, Limited (“PAPL”), Pacific Asia Petroleum Energy Limited (“PAPE”), Inner Mongolia Production Company (HK) Limited (“IMPCO HK”), Pacific Asia Petroleum (HK) Limited (“PAP HK”), Inner Mongolia Sunrise Petroleum Co. Ltd. (“IMPCO Sunrise”), Beijing Dong Fang Ya Zhou Petroleum Technology Service Company Limited (“Dong Fang”), and CAMAC Petroleum Limited (“CPL”) and collectively, the “Company”. References to “CAMAC” as a corporate entity refer to CAMAC Energy Inc. (formerly Pacific Asia Petroleum, Inc.) prior to the mergers of Inner Mongolia Production Company LLC (“IMPCO”) and Advanced Drilling Services, LLC (“ADS”) into wholly-owned subsidiaries of CAMAC Energy Inc. CAMAC is a publicly traded company which seeks to develop new energy ventures outside the U.S., directly and through joint ventures and other partnerships in which it may participate. Members of the Company’s senior management team have experience in the fields of international business development, geology, petroleum engineering, strategy, government relations and finance. Members of the Company’s management team previously held positions in oil and gas development and screening roles with domestic and international energy companies and will seek to utilize their experience, expertise and contacts to create value for shareholders. The Company’s focus is oil and gas exploration and production operations, which are managed geographically. Our current operations are in Nigeria and the People’s Republic of China. The second quarter 2010 was our first reporting period out of the development stage company basis. Our shares are traded on the on the NYSE Amex under the symbol “CAK”. Available Information We file annual, quarterly and current reports, proxy statements and other documents with the SEC under the Securities Exchange Act of 1934 (“Exchange Act”). The public may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet NE, Washington, DC 20549-0213. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Also, the SEC maintains an Internet website that contains reports, proxy and information statements, and other information regarding issuers, including us, that file electronically with the SEC. The public can obtain any documents that we file with the SEC at http://www.sec.gov. We also make available, free of charge on or through our Internet website (http://www.camacenergy.com), our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and if applicable, amendments to those reports filed or furnished pursuant to Section 13(a) of the Exchange Act as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. Forms 3, 4 and 5 filed with respect to our equity securities under Section 16(a) of the Exchange Act are also available on our website. In addition, we have adopted a Code of Ethics and Business Conduct that applies to all of our employees, including our chief executive officer, principal financial officer and principal accounting officer. The text of the Code of Ethics and Business Conduct has been posted on the Corporate Governance section of our website. Additionally, the Code of Ethics and Business Conduct is available in print to any person who requests the information. Individuals wishing to obtain this printed material should submit a request to CAMAC Energy Inc., 1330 Post Oak Boulevard, Suite 2250, Houston TX 77056, Attention: Investor Relations. 4 TABLE OF CONTENTS Executive Summary of 2011 Nigeria – Oyo Field Production Sharing Contract Interest During December 2010 and year 2011, the Company incurred a total of $59.6 million in costs relative to the workover to reduce gas production rising from the #5 well in the Oyo Field, offshore Nigeria, with the objective of increasing crude oil production from this well. By joint agreement with Allied energy Plc., a related party, the Company has committed to pay for the workover. To the extent the Company funds these costs, it is entitled to cost recovery of such costs as non-capital costs from Cost Oil, as defined in the terms of the OML 120/121 PSC, subject to future production levels. For purposes of Cost Oil recovery on each sale of production, non-capital costs are allocated for recovery prior to capital costs. We recovered a significant portion of these costs as revenue in 2011 and expect to recover the remainder as revenue in future liftings. In connection with funding for part of these costs prior to receiving cost recovery, the Company entered into a Promissory Note and Guaranty Agreement with a related party, which is discussed below under “Promissory Note and Guaranty Agreement.” The remainder is being funded using available cash and the future Oyo Field lifting proceeds. The workover on well #5 in the Oyo Field initially reduced the amount of gas and water production; however, the oil production rate did not significantly improve and the water production has increased again to a current level of 48%. A gradual decline in oil production is anticipated if the water production continues to rise. Well #6 in the Oyo Field currently produces at a water cut of about 76%. The Company continues to evaluate the viability of placing this well on gas lift. Based on the production history of the Oyo Field and the recently completed study by Netherland, Sewell & Associates Inc., the Company believes that three additional development wells will be required to recover all economically recoverable reserves. The Company is continuing to explore options for marketing Oyo Field gas to third party gas processing and transportation facilities. Nigeria – OML 120/121 Transaction On December 10, 2010, the Company entered into a Purchase and Continuation Agreement (the “Purchase Agreement”) with CAMAC Energy Holdings Limited (“CEHL”), superseding the October 11, 2010 agreement. Pursuant to the Purchase Agreement, the Company agreed to acquire certain of the remainder of CEHL’s interest (the “OML 120/121 Transaction”) in the OML 120/121 PSC (the “Non-Oyo Contract Rights”). In April 2010 the Company had acquired from CEHL the Oyo Contract Rights in the OML 120/121 PSC. The OML 120/121 Transaction closed on February 15, 2011 under the terms of the Purchase Agreement. In exchange for the Non-Oyo Contract Rights, the Company agreed to an option-based consideration structure and paid $5.0 million in cash to Allied Energy Plc. (“Allied”) upon the closing of the OML 120/121 Transaction on February 15, 2011. The Company has the option to elect to retain the Non-Oyo Contract Rights upon payment of additional consideration to Allied as follows: a. First Milestone: Upon commencement of drilling of the first well outside of the Oyo Field under the PSC, the Company may elect to retain the Non-Oyo Contract Rights upon payment to CEHL of $5 million (either in cash, or at Allied’s option, in shares); b. Second Milestone: Upon discovery of hydrocarbons outside of the Oyo Field under the PSC in sufficient quantities to warrant the commercial development thereof, the Company may elect to retain the Non-Oyo Contract Rights upon payment to CEHL of $5 million (either in cash, or at Allied’s option, in shares); c. Third Milestone: Upon the approval by the Management Committee (as defined in the PSC) of a Field Development Plan with respect to the development of non-Oyo Field areas under the PSC, as approved by the Company, the Company may elect to retain the Non-Oyo Contract Rights upon payment to Allied of $20 million (either in cash, or at Allied’s option, in shares); and d. Fourth Milestone: Upon commencement of commercial hydrocarbon production outside of the Oyo Field under the PSC, the Company may elect to retain the Non-Oyo Contract Rights (with no additional milestones or consideration required thereafter following payment in full of the following consideration) upon payment to Allied, at Allied’s option of (i) $25 million in shares, or (ii) $25 million in cash through payment of up to 50% of the Company’s net cash flows received from non-Oyo Field production under the PSC. 5 TABLE OF CONTENTS If any of the above milestones are reached and the Company elects not to retain the Non-Oyo Contract Rights at that time, then all the Non-Oyo Contract Rights will automatically revert back to CEHL without any compensation due to the Company and with CEHL retaining all consideration paid by the Company to date. As of December 31, 2011, none of the above noted milestones were reached. The Purchase Agreement contained the following conditions to the closing of the Transaction: (i) CPL, CAMAC International (Nigeria) Limited (“CINL”), Allied, and Nigerian Agip Exploration Limited (“NAE”) must enter into a Novation Agreement in a form satisfactory to the Company and CEHL and that contains a waiver by NAE of the enforcement of Section 8.1(e) of the OML 120/121 PSC (providing for the continued waiver by NAE of its entitlement to “profit oil” in favor of Allied), and that notwithstanding anything to the contrary contained in the OML 120/121 PSC, the profit sharing allocation set forth in the OML 120/121 PSC shall be maintained after the consummation of the OML 120/121 Transaction; (ii) the Company, and CEHL must enter into a registration rights agreement with respect to any shares issued by the Company to Allied at its election as consideration upon the occurrence of any of the above-described milestone events, in a form satisfactory to the Company and CEHL; and (iii) the Oyo Field Agreement, dated April 7, 2010, by and among the Company, CEHL and Allied, must be amended in order to remove certain indemnities with respect to Non-Oyo Operating Costs (as defined therein). In addition, CEHL must deliver the certain data and certain equipment to the Company in as-is condition. The Company agreed to limited waivers of certain of these closing conditions under the Limited Waiver Agreement. See Note 19 to our consolidated financial statements for more information regarding the Limited Waiver Agreement. Dr. Kase Lawal, the Company’s Executive Chairman and member of the Board of Directors, and Chief Executive Officer, is a director of each of CEHL, CINL, and Allied. Dr. Lawal also owns 27.7% of CAMAC International Limited, which indirectly owns 100% of CEHL. As a result, Dr. Lawal may be deemed to have an indirect material interest in the transactions contemplated by the OML 120/121 Agreement. Chairman Lawal recused himself from participating in the consideration and approval by the Company’s Board of Directors of the OML 120/121 Transaction. Promissory Note and Guaranty Agreement On June 6, 2011, CAMAC Petroleum Limited (“CPL”), a wholly owned subsidiary of the Company, executed a Promissory Note (the “Promissory Note”) in favor of Allied (the “Lender”). Under the terms of the Promissory Note, the Lender agreed to make loans to CPL, from time to time and pursuant to requests by CPL, in an aggregate sum of up to $25.0 million. On June 8, 2011, CPL received initial loan proceeds of $25.0 million under the Promissory Note. Interest accrues on outstanding principal under the Promissory Note at a rate of 30 day LIBOR plus 2% per annum. The initial loan outstanding of $25.0 million was repaid on August 23, 2011. In late 2011, CPL re-borrowed $6 million under the Promissory Note, which was outstanding as of December 31, 2011. CPL may prepay and re-borrow all or a portion of such amount from time to time, but the unpaid aggregate outstanding principal amount of all loans will mature on June 6, 2013. Pursuant to the Promissory Note and as a condition to the obligations of the Lender to perform under the Promissory Note, on June 6, 2011, the Company, as direct parent of CPL, executed a Guaranty Agreement (“Guaranty Agreement”) in favor of the Lender. Under the Guaranty Agreement, the Company irrevocably, unconditionally and absolutely guarantees all of CPL’s obligations under the Promissory Note. Dr. Kase Lawal, the Company’s Executive Chairman and member of the Board of Directors, and Chief Executive Officer, is a director of each of CEHL, CINL, and the Lender. Dr. Lawal also owns 27.7% of CAMAC International Limited, which indirectly owns 100% of CEHL, and CINL and the Lender are each wholly-owned subsidiaries of CEHL. As a result, Dr. Lawal is deemed to have an indirect material interest in the transaction contemplated by the Promissory Note. Dr. Lawal fully disclosed the material facts as to his relationship to the Lender prior to Board approval. China – Zijinshan In 2011, the Company completed drilling of exploratory wells ZJS-3 and ZJS-4, both of which encountered gas accumulations, although not determinable as commercial quantities at this time. Further evaluation on the area is required to determine if the discovered gas can be economically developed. The costs of these wells were charged to exploratory expenses in the third quarter 2011. The drilling of exploratory well ZJS-5 is planned for 2012. 6 TABLE OF CONTENTS In October 2011, the Company retained a financial advisor to assist in the identification and evaluation of opportunities to monetize its Zijinshan gas asset. The proceeds of any such transaction are expected to be invested in the Company’s current or planned core Africa opportunities. However, there can be no assurance when or if a transaction will be consummated. The evaluation is ongoing as of the filing date of this form 10-K. China – EORP As of December 31, 2010, the Company had previously ceased all active EORP operations. Effective June 20, 2011, the Company entered into a settlement and release agreement with Mr. Li Xiang Dong, Mr. Ho Chi Kong and Dong Ying Tong Sheng Sci-Tech Company Limited to dissolve the operations of Dong Fang, the operating company for EORP. Pursuant to this settlement agreement, outstanding claims and disputes between the Company and the other parties were settled, existing contracts and agreements were terminated, and disposition of remaining EORP related assets and liabilities was agreed to. The Company agreed to transfer and assign all EORP related patent application rights to Mr. Li Xiang Dong, and the parties agreed to liquidate Dong Fang. Termination of Agreement for Proposed Acquisition (Avana Petroleum Limited) On November 7, 2011 the Company initially announced it had signed a heads of agreement (“HOA”) to acquire 100% of the issued share capital of Avana Petroleum Limited, a private Isle of Man company (“Avana”) for a purchase price of $15 million payable in shares of Company common stock. Avana is an independent oil and gas exploration group whose core area of interest centers on the western Indian Ocean and East African margin with interests in the Seychelles Islands and offshore Kenya. The purchase consideration was to be payable in shares of Company common stock, based on the volume-weighted average closing price on the NYSE Amex for the 30 trading days immediately before the date of issue, in three tranches: $10 million upon completion of purchase; $2.5 million six months following completion; and $2.5 million 12 months following completion. On December 30, 2011 the Company further announced it had signed a definitive purchase agreement under the above purchase terms with the principal shareholders of Avana, with the intent of completing the transaction during the first quarter of 2012. On February 3, 2012 the Company announced that the agreement to acquire Avana had been terminated due to certain obligations and conditions not being met by the required deadline. Pan-African Growth Strategy As part of our Pan-African growth strategy, on January 23, 2012 the Company announced it has entered into an agreement with the Gambian Ministry of Petroleum (on behalf of the Government of the Republic of Gambia) on the provisional award of two offshore exploration blocks located in the West African Transform Margin. The Company will be the operator with 85% interest in the blocks A2 and A5, having a total surface area of 2,666 square kilometers in water depths of between 600-1,000 meters. Gambia National Petroleum Company will be carried as a 15% interest through first oil. The agreement sets forth the negotiated fiscal terms and work program for the two blocks and is subject to signing of the final petroleum exploration licenses within 90 days of the agreement date. The license blocks are located in the highly prospective West African Transform Margin, home to several recent major discoveries in Ghana (Jubilee, Odum) and Sierra Leone (Venus, Mercury) and a core focus area for the Company’s expansion efforts. On February 12, 2012 the Company announced it has entered into a heads of agreement with the Kenyan Ministry of Energy for the award of three exploration blocks (the “Blocks”). Onshore Block 11A covers 10,913 square kilometers in northwest Kenya near the Ugandan border; onshore Block L1B covers 12,197 square kilometers in eastern Kenya on the Somali border; and Block L16 covers 1,699 square kilometers onshore and 89 square kilometers offshore on Kenya’s southeast coast. The Company will be the operator with 90% interest in the Blocks. The Government of Kenya will be carried at 10% through the time of commercial discovery and may thereafter elect to participate up to a 10% interest. The award is subject to negotiation and signing of formal Production Sharing Contracts within 30 days of the above date, requisite approvals and payment of requisite signature bonuses upon signing. 7 TABLE OF CONTENTS Operations Africa – OML 120/121 Production Sharing Contract On December 15, 2009, NAE, a subsidiary of Italy’s ENI SpA, and CEHL announced that they had commenced production of the Oyo Field. The Oyo Field has been producing from two subsea wells in a water depth of greater than 300 meters, which are connected to the Armada Perdana Floating Production Storage and Offloading (“FPSO”) vessel. The FPSO has a treatment capacity of 40,000 barrels of liquids per day, with gas treatment and re-injection facilities, and is capable of storing up to one million barrels of crude oil. The first lifting (sale) of crude oil was in February 2010. The associated gas has been largely re-injected into the Oyo Field reservoir by a third well, to minimize flaring and to maximize oil recovery. During December 2010 and year 2011, the Company incurred $59.6 million in costs relative to the workover to reduce gas production rising from the #5 well in the Oyo Field with the objective of increasing crude oil production from this well. By joint agreement with Allied, the Company will pay for the workover. We recovered a significant portion of these costs as revenue in 2011 and expect to recover the remainder in future liftings. On July 22, 2005, a Production Sharing Contract (the “OML 120/121 PSC”) was signed among CEHL affiliates (Allied and CINL) and NAE. Pursuant to the OML 120/121 PSC, NAE assumed the rights and obligations as the Operating Contractor to the petroleum operations in the Oyo field and was assigned an undivided 40% interest, with Allied retaining an undivided 57.5% interest and CINL retaining the remaining undivided 2.5% interest. The parties to the OML 120 /121 PSC are represented in the chart below. 8 TABLE OF CONTENTS As previously discussed, in two separate transactions, the Company acquired the Oyo Contract Rights and the Non-Oyo Contract Rights related to the OML 120/121 PSC by assignment, but does not hold an interest in the underlying license. The percentages held by Allied, CINL and NAE, however, are not indicative of the actual allocation of proceeds from production of oil or other hydrocarbons under the Oyo Contract Rights and the Non-Oyo Contract Rights because such allocations are affected by the amount of participation in funding of OML 120/121 PSC operating and capital costs. The allocation between the parties of oil production is governed by the OML 120/121 PSC, available crude oil is allocated to four categories of oil: royalty oil (“Royalty Oil”), cost oil (“Cost Oil”), tax oil (“Tax Oil”) and profit oil (“Profit Oil”), in that order. Proceeds from available crude oil are first used to pay royalty (“Royalty Oil”), recover Operating Costs and Capital Cost (“Cost Oil”) and pay tax (“Tax Oil”). The rest of the proceeds are distributed as Profit Oil to Contractors and First Party as shown in the chart below. The allocation procedure is shown in the chart below. The Company receives the share allocable to Allied for the Oyo Contract Rights and will receive Allied’s share for the Non-Oyo Contract Rights. The complete Production Sharing Contract was filed as Annex E to the Company’s proxy filed with the SEC on March 19, 2010. Profit oil is allocated to the parties according to the following schedule: * Petroleum profit tax of 50% plus education tax of 2%, chargeable on the total remainder oil after deduction of amortization and investment allowance. ** Y-Factor: NAE and Allied will share the Profit Oil to Contractor based on their contribution on Capital Costs and Non-Capital Costs. 9 TABLE OF CONTENTS Asia – Zijinshan Production Sharing Contract In 2007, we entered into a production sharing contract with China United Coalbed Methane Co., Ltd., (“CUCBM”) for exclusive rights to a large contract area located in the Shanxi Province of China (the “CUCBM Contract Area”), for the exploitation of gas resources (the “Zijinshan PSC”). CUCBM is owned 50/50 by China Coal Energy Group and China National Petroleum Corporation (“CNPC” and “PetroChina”). In 2008, PetroChina withdrew from the CUCBM partnership. As a result, 50% of the assets, including Zijinshan PSC, have become the asset of PetroChina. The change of ownership of these assets was subject to Chinese Government approval. The approval was formally granted in December 2010. A modification agreement to the Zijinshan PSC has been executed to formalize the change of partnership from CUCBM to PetroChina. Such modification agreement was approved by the Ministry of Commerce and effective on August 23, 2011. The Zijinshan PSC is administrated by PetroChina Coal Bed Methane Corporation which is a wholly owned subsidiary of PetroChina (“PCCBM”). The Zijinshan PSC covers an area of approximately 175,000 acres (“Zijinshan Block”). The Zijinshan PSC has a term of 30 years and was approved in 2008 by the Ministry of Commerce of China. The Zijinshan PSC provides, among other things, that PAPL, following approval of the Zijinshan PSC by the Ministry of Commerce of China, has a minimum commitment for the first three years to drill three exploration wells and to carry out 50 km of 2-D seismic data acquisition and in the fourth and fifth years to drill four pilot development wells (in each case subject to PAPL’s right to terminate the Zijinshan PSC). That five year period constitutes the exploration period, which is subject to extension. After the exploration period, but before commencement of the development and production period, PCCBM will have the right to acquire a 40% participating interest and work jointly and pay its participating share of costs to develop and produce gas. The Zijinshan PSC provides for cost recovery and profit sharing from production under a specified formula after commencement of production. The Zijinshan PSC area is in close proximity to the major West-East and the Ordos-Beijing gas pipelines which link the gas reserves in China’s western provinces to the markets of Beijing and the Yangtze River Delta, including Shanghai. During 2009, the Company completed seismic data acquisition operations on the Zijinshan Block and spent approximately $1.5 million to shoot 160 kilometers of seismic under the work program. Based on the seismic interpretation, four potential well locations were identified. A regional environmental impact assessment study has also been completed. Following completion of a site-specific environmental impact study, the Company spudded well ZJS 001 on September 30, 2009. This well intersected 4/5 coal seams in the Shanxi formation and 8/9 coal seams in the Taiyuan formation as anticipated. The well reached total depth in mid-November 2009. Core samples have undergone laboratory testing, including tests for gas content, gas saturation and coal characteristics. Based on the results of these tests, the Company agreed to a planned 2010 work program to include further technical studies related to the CUCBM Contract Area and drilling at least two additional wells there. Drilling commenced on well ZJS 002 in August 2010 and was completed on the downthrown block in November 2010. Mud logs during drilling confirmed the presence of gas at several intervals ranging in depth from 1,471 to 1,742 meters. However, no flow tests were conducted due to the deteriorated hole condition, and therefore all exploratory costs were expensed. In 2011 the Company and its Chinese partner, PetroChina, approved a work program to explore and delineate the gas resources in the Zijinshan contract area. The last of the three wells under the first phase of the exploration period, ZJS-3, spudded mid-March 2011, and reached its target depth on May 1, 2011. As a result, the Company has fulfilled all the work obligation of the first phase of the exploration period and opted to enter into the second phase of the exploration period of the production sharing contract. During the second phase of the exploration period, from May 1, 2011 to April 30, 2013, the Company is obligated to drill four wells. The first well of the second phase of the exploration period ZJS-4, spudded the first week of June 2011 and reached its target depth on July 14, 2011. Both of the ZJS-3 and ZJS-4 wells encountered gas accumulations. Data from the wells is being analyzed, and further evaluation on the area is required to determine if the discovered gas can be economically developed. As a result, as of September 30, 2011, the Company expensed approximately $2,176,000 as exploratory expenses related to the ZJS-3 and ZJS-4 wells. Further, in September 2011, the Company and PetroChina agreed to revise the work program to delay the drilling of ZJS-5 well to 2012, in order to allow time to utilize the data obtained from ZJS-3 and ZJS-4 in conjunction with the 2D seismic reinterpretation results to refine the location for ZJS-5. In October 2011, the Company retained a financial advisor to assist in the identification and evaluation of opportunities to monetize its Zijinshan gas asset. The proceeds of any such transaction are expected to be invested in the Company’s current or planned core Africa opportunities. However, there can be no assurance when or if a transaction will be consummated. The evaluation is ongoing as of the filing date of this Form 10-K. 10 TABLE OF CONTENTS Enhanced Oil Recovery and Production (“EORP”) In May and June 2009, the Company entered into certain agreements with Mr. Li Xiang Dong (“LXD”) and Mr. Ho Chi Kong (“HCK”), pursuant to which the parties in September 2009 formed a Chinese joint venture company, Dong Fang. Dong Fang was 75.5% owned by PAPE and 24.5% owned by LXD, and LXD agreed to assign certain pending patent rights related to chemical enhanced oil recovery thereto. PAPE was 70% owned by the Company and 30% owned by Best Source Group Holdings Limited, a company designated by HCK for his interest. In late 2009, the Company commenced limited EORP operations in the Liaoning Province through the treatment of three pilot test wells in the Liaohe Oilfield utilizing the chemical treatment technology acquired by Dong Fang. Results of these efforts, which resulted in incremental production, have been evaluated by the Company. In the fourth quarter of 2010, the Company decided it would explore all alternatives including the potential sale of the EORP business due to the lack of progress in establishing a significant business and the likelihood that further progress would be difficult to achieve under the existing local operating environment. All active operations ceased in 2010, including consideration of the Chifeng agreement area in Inner Mongolia for a possible EORP project. In February 2011, the Board of Directors of Dong Fang approved dissolution of Dong Fang, the operating company. Effective June 20, 2011, the Company entered into a settlement and release agreement with Mr. Li Xiang Dong, Mr. Ho Chi Kong and Dong Ying Tong Sheng Sci-Tech Company Limited to dissolve the operations of Dong Fang. Pursuant to this settlement agreement, outstanding claims and disputes between the Company and the other parties were settled, existing contracts and agreements were terminated, and disposition of remaining EORP related assets and liabilities was agreed to. The Company agreed to transfer and assign all EORP related patent application rights to Mr. Li Xiang Dong, and the parties agreed to liquidate Dong Fang. Reserves The information included in this Annual Report on Form 10-K about our proved reserves represents evaluations prepared by Netherland, Sewell & Associates, Inc., independent petroleum consultants (“NSAI”). NSAI has prepared evaluations on 100 percent of our proved reserves on a valuation basis, and the estimates of proved crude oil reserves attributable to our net interests in oil and gas properties as of December 31, 2011. The scope and results of NSAI’s procedures are summarized in a letter which is included as an exhibit to this Annual Report on Form 10-K. For further information on reserves, including information on future net cash flows and the standardized measure of discounted future net cash flows, see “Item 8. – Financial Statements and Supplemental Data –Supplemental Data on Oil and Gas Exploration and Producing Activities.” Internal Controls for Reserve Estimation The reserve estimates prepared by NSAI are reviewed and approved by our management. The process performed by NSAI to prepare reserve amounts included the estimation of reserve quantities, future producing rates, future net revenue and the present value of such future net revenue. NSAI also prepared estimates with respect to reserve categorization, using the definitions for proved reserves set forth in Regulation S-X Rule 4-10(a) and subsequent SEC staff interpretations and guidance. In the conduct of their preparation of the reserve estimates, NSAI did not independently verify the accuracy and completeness of information and data furnished by us with respect to ownership interests, oil production, well test data, historical costs of operation and development, product prices or any agreements relating to current and future operations of the properties and sales of production. However, if in the course of its work, something came to its attention which brought into question the validity or sufficiency of any such information or data, NSAI did not rely on such information or data until they had satisfactorily resolved their questions relating thereto. 11 TABLE OF CONTENTS Technologies Used in Reserves Estimates Proved reserves are those quantities of oil, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations. The term “reasonable certainty” implies a high degree of confidence that the quantities of oil and/or natural gas actually recovered will equal or exceed the estimate. To achieve reasonable certainty, our independent petroleum consultants employed technologies that have been demonstrated to yield results with consistency and repeatability. The technologies and economic data used in the estimation of our proved reserves include, but are not limited to, well logs, geologic maps, seismic data, well test data, production data, historical price and cost information and property ownership interests. The accuracy of the estimates of our reserves is a function of: ● the quality and quantity of available data and the engineering and geological interpretation of that data; ● estimates regarding the amount and timing of future operating costs, taxes, development costs and workovers, and our estimated participation in funding of future operating costs and capital expenditures, and ability to raise money to fund these costs, all of which may vary considerably from actual results; ● the accuracy of various mandated economic assumptions such as the future prices of oil and natural gas; and ● the judgment of the persons preparing the estimates. Because these estimates depend on many assumptions, any or all of which may differ substantially from actual results, reserve estimates may be different from the quantities of oil and natural gas that are ultimately recovered. Qualifications of Reserves Preparers and Auditors We obtain services of contracted reservoir engineers with extensive industry experience who meets the professional qualifications of reserves estimators and reserves auditors as defined by the “Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information,” approved by the Board of the Society of Petroleum Engineers in 2001 and revised in 2007. Our Senior Vice President, Exploration and Production, Mr. Babatunde Olusegun Omidele is primarily responsible for the coordination of the third-party reserve report provided by Netherland, Sewell & Associates Inc. (“ NSAI”). Mr. Babatunde Olusegun Omidele has over 29 years of experience and is a graduate of University of Ibadan, Nigeria with a Bachelor of Science degree and from University of Houston, Texas with a Master of Science in Petroleum Engineering. He is a member of the Society of Petroleum Engineers. The reserves estimates shown herein have been independently prepared by NSAI, a worldwide leader of petroleum property analysis for industry and financial organizations and government agencies. NSAI was founded in 1961 and performs consulting petroleum engineering services under Texas Board of Professional Engineers Registration No. F-002699. Within NSAI, the technical persons primarily responsible for preparing the estimates set forth in the NSAI reserves report incorporated herein are Mr. Connor Riseden and Mr. Patrick Higgs. Mr. Riseden has been practicing consulting petroleum engineering at NSAI since 2006. Mr. Riseden is a Registered Professional Engineer in the State of Texas (License No. 100566) and has over ten years of practical experience in petroleum engineering, with over five years of experience in the estimation and evaluation of reserves. Mr. Higgs has been practicing consulting petroleum geology at NSAI since 1996. Mr. Higgs is a Certified Petroleum Geologist and Geophysicist in the State of Texas (License No. 985) and has over 35 years of practical experience in petroleum geosciences, with over 15 years of experience in the estimation and evaluation of reserves. Both technical principals meet or exceed the education, training, and experience requirements set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. 12 TABLE OF CONTENTS Summary of Crude Oil Reserves The following estimates of the net proved oil reserves of our oil and gas properties located in Nigeria are based on evaluations prepared by NSAI. Reserves were estimated in accordance with guidelines established by the SEC and the Financial Accounting Standards Board (“FASB”), which require that reserve estimates be prepared under existing economic and operating conditions with no provisions for price and cost changes except by contractual arrangements. Reserve estimates are inherently imprecise and estimates of new discoveries are more imprecise than those of producing oil and gas properties. Accordingly, reserve estimates are expected to change as additional performance data becomes available. The Company presently has no reserves in China. Crude Oil Reserves December 31, 2011 December 31, 2010 Crude Oil (MBbls) Standardized Measure (1) (Thousands) Crude Oil (MBbls) Standardized Measure (1) (Thousands) Proved Developed 92 Undeveloped Total Proved $ $ Standardized Measure of Discounted Future Net Cash Flows reflects our estimated future net revenues, net of estimated income taxes, to be generated from the production of proved reserves, determined in accordance with the rules and regulations of the SEC (using the average of the first-day-of-the-month commodity prices during the 12-month period ended on December 31, 2011) without giving effect to non-property related expenses such as DD&A expense and discounted at 10 percent per year. The average first-day-of-the-month commodity prices during the 12-month periods ending on December 31, 2011 and 2010, were $112.26 and $79.21 per barrel of crude oil, respectively, including differentials. Development of Proved Undeveloped Reserves None of our proved undeveloped reserves currently have remained undeveloped for more than five years from the date of initial recognition as proved undeveloped. Oil and Gas Production, Prices and Production Costs – Significant Fields The Oyo Field in Nigeria contains our entire total proved reserves as of December 31, 2011. Our share of average daily net production (excluding royalty) was 923 barrels per day in 2011, and 396 barrels per day in 2010. The weighted average sales price was $112.91 per barrel in 2011 and $85.16 per barrel in 2010. Production cost per barrel was $8.61 per barrel in 2011 and $34.54 per barrel in 2010, excluding the workover expense. Drilling Activity During 2011 and 2010, the Company committed to 100% funding of the workover performed in the Oyo Field, Nigeria, which commenced in 2010 and was completed in 2011. In 2011 and 2010 there were no new development or exploratory wells completed in the Company’s Nigeria interests in OML 120/121, including the Oyo Field. In China, the Company drilled two (gross and net) exploratory wells in 2011 and one (gross and net) exploratory well in 2010 which were determined to be dry (noncommercial) wells. 13 TABLE OF CONTENTS Present Activities Timing of future drilling of development wells in Nigeria is uncertain at this time. In China, drilling of an exploratory well is planned in 2012 in the Zijinshan Block. Delivery Commitments As of December 31, 2011, the Company had no delivery commitments. Productive Wells At December 31, 2011, the Company had an interest in two gross productive wells in Nigeria. The number of net productive wells (net economic interest) in Nigeria at a particular date under our Production Sharing Contract is affected by our percentage of Cost Oil and Profit Oil realized in each lifting. This percentage has varied significantly between 2011 and 2010 and is expected to continue to vary for the foreseeable future as the Company has the right, but is not required, to fund up to 30% of the expenditures on the OML 120/121 Production Sharing Contract. Therefore, a calculation of net productive wells interest for a particular year-end is not meaningful. Acreage Interests in developed and undeveloped acreage follow: December 31, 2011 Developed Acres Undeveloped Acres Total Acres Gross Net Gross Net Gros s Net China - - Nigeria Total The Company has no acreage on which leases are scheduled to expire within the three years after December 31, 2011. Regulation General Our operations and our ability to finance and fund our growth strategy are affected by political developments and laws and regulations in the areas in which we operate. In particular, oil and natural gas production operations and economics are affected by: 14 TABLE OF CONTENTS ● change in governments; ● civil unrest; ● price and currency controls; ● limitations on oil and natural gas production; ● tax, environmental, safety and other laws relating to the petroleum industry; ● changes in laws relating to the petroleum industry; ● changes in administrative regulations and the interpretation and application of such rules and regulations; and ● changes in contract interpretation and policies of contract adherence. In any country in which we may do business, the oil and natural gas industry legislation and agency regulation are periodically changed, sometimes retroactively, for a variety of political, economic, environmental and other reasons. Numerous governmental departments and agencies issue rules and regulations binding on the oil and natural gas industry, some of which carry substantial penalties for the failure to comply. The regulatory burden on the oil and natural gas industry increases our cost of doing business and our potential for economic loss. Competition The Company competes with numerous large international oil companies and smaller oil companies that target opportunities in markets similar to the Company’s, including the natural gas and petroleum markets. Many of these companies have far greater economic, political and material resources at their disposal than the Company. The Company’s management team has prior experience in the fields of petroleum engineering, geology, field development and production, operations, international business development, and finance and experience in management and executive positions with international energy companies. Nevertheless, the markets in which we operate and plan to operate are highly competitive and the Company may not be able to compete successfully against its current and future competitors. See Part I, Item 1A. Risk Factors – Risks Related to the Company’s Industry – for risk factors associated with competition in the oil and gas industry. Environmental and Government Regulation Various federal, state, local and international laws and regulations relating to the discharge of materials into the environment, the disposal of oil and natural gas wastes, or otherwise relating to the protection of the environment may affect our operations and costs. We are committed to the protection of the environment and believe we are in substantial compliance with the applicable laws and regulations. However, regulatory requirements may, and often do, change and become more stringent, and there can be no assurance that future regulations will not have a material adverse effect on our financial position, results of operations and cash flows. During the year ended December 31, 2011, we did not have any significant expenditures relating to environmental and government regulation. 15 TABLE OF CONTENTS Employees At December 31, 2011, the Company had 22 full-time employees and one part-time employee in the United States, 12 full-time employees and one part-time employee in China and 16 full-time employees in Nigeria. During 2012, the Company expects to hire additional personnel in certain operational and other areas as required for its expansion efforts, and to maintain focus on its then-existing and new projects. The number and skill sets of individual employees will be primarily dependent on the relative rates of growth of the Company’s different projects, and the extent to which operations and development are executed internally or contracted to outside parties. In order for us to attract and retain quality personnel, we will have to offer competitive salaries to future employees. Subject to the availability of sufficient working capital and assuming initiation of additional projects, the Company currently plans to further increase full-time staffing to a level adequate to execute the Company’s growth plans. As we continue to expand, we will incur additional cost for personnel. Intellectual Property The Company as of December 31, 2011 owned no significant rights to intellectual property. PART II ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA The Company’s Financial Statements and the accompanying Notes that are filed as part of this Annual Report are listed under PartIV, Item15. Exhibits, Financial Statements and Schedules. PART IV ITEM15. EXHIBITS, FINANCIAL STATEMENTS AND SCHEDULES (a)Documents filed as part of this Amendment: (1)None (2)Supplemental Data on Oil and Gas Exploration and Producing Activities (Unaudited) (3)Exhibits The following exhibits are filed with this report: Certification of Chief Executive Officer Pursuant to 15 U.S.C. § 7241, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principle Financial and Accounting Officer Pursuant to 15 U.S.C. § 7241, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer Pursuant to 18 U.S.C. § 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principle Financial and Accounting Officer Pursuant to 18 U.S.C. § 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 16 TABLE OF CONTENTS SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMAC Energy Inc. Dated:April 12, 2013 By: /s/Dr. Kase Lukman Lawal Dr. Kase Lukman Lawal Chief Executive Officer (Chief Executive Officer) By:
